Citation Nr: 1722201	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for limitation of extension of the right knee, to include whether the reduction from 30 percent to 0 percent, effective February 1, 2011, was proper.

2.  Entitlement to a compensable disability rating for right knee instability, to include whether the reduction from 20 percent to 0 percent, effective February 1, 2011, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968, including service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously remanded by the Board in May 2015.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's right knee disability manifested in symptoms most nearly approximating limitation of extension to 20 degrees; sustained improvement was not shown.

2.  The evidence demonstrates that the Veteran's right knee disability manifested in symptoms most nearly approximating moderate instability; sustained improvement was not shown.  





CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability rating for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 4.71a, Diagnostic Code 5261 (2016).

2.  The criteria for restoration of a 20 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.105(e), 4.71a, Diagnostic Code 5257.

3.  The criteria for a disability rating in excess of 30 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

4.  The criteria for a disability rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the contentions of the Veteran's representative that the Veteran's right knee disabilities have worsened since the last VA examination and that, as such, he should be afforded a more current examination.  Upon review, however, the Board notes that the Veteran underwent VA examination as recently as March 2016 and there is no evidence in the record to indicate a worsening of the Veteran's right knee disabilities since that time.  The representative also asserts that the most recent VA examination did not include repetitive-use testing, did not address the functional impact of flare-ups, and did not conduct all required testing for range of motion.  The Board notes, however, that the most recent VA examination report does indicate that repetitive-use testing was conducted and notes the Veteran's contentions regarding flare-ups.  Furthermore, there is no indication that full range of motion testing was not conducted; however, to the extent that Veteran's right knee was noted to be ankylosed in flexion between 10 and 20 degrees, his ability to complete range of motion testing may have been limited.

Accordingly, the Board finds the most recent VA examination adequate, in combination with the other evidence of record, for purposes of deciding the claims on appeal, and finds that remand for an additional VA examination is unnecessary and would not benefit the Veteran in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Here, service connection for right knee limitation of extension, instability, and sprain was granted in May 2009, effective December 11, 2008.  Disability ratings of 30 percent for limitation of extension, 20 percent for instability, and 10 percent for sprain on the basis of painful flexion were assigned.  The ratings were assigned based on the findings of a February 2009 examination that the Veteran's right knee disabilities manifested in limitation of extension to 20 degrees, moderate instability, and painful flexion.  Following a February 2010 VA examination demonstrating differing findings, a September 2010 rating decision proposed to reduce the Veteran's ratings for limitation of extension and instability to zero percent each; the reduction was implemented in a November 2010 rating decision, effective February 1, 2011.  The 10 percent rating for right knee sprain on the basis of painful flexion was not reduced, and the Veteran has not appealed this rating at any point.  Accordingly, this issue is not for consideration.  

Various Diagnostic Codes are used in rating the knees.  Diagnostic Code 5256 addresses ankylosis and provides for a 30 percent disability for ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 40 percent rating for ankylosis in flexion between 10 and 20 degrees, a 50 percent rating for ankylosis in flexion between 20 and 45 degrees, and a 60 percent rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Initially, the Board will address the rating reduction.  VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  The beneficiary must be notified of the contemplated action and be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The Board notes that the RO complied with appropriate due process procedures concerning the rating reduction. 

Following a review of the record, the Board finds, after resolving all doubt in the Veteran's favor, that the reductions were not proper.  The Board notes that the 30 and 20 percent ratings for limitation of extension and instability of the right knee were in effect for less than 5 years, therefore the requirements set forth in 38 C.F.R. § 3.344 (2016) governing rating reductions do not apply.  The United States Court of Appeals for Veterans Claims, however, has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Turning to the evidence, VA examination in February 2010, approximately one year after the examination upon which the initial disability ratings were assigned, found flexion to 120 degrees and extension to 0 degrees, with no additional degree of limitation following repetitive-use testing.  The examiner further noted that stability tests yielded results within normal limits for the right knee.  The Veteran complained of cramps while walking, stiffness, lack of endurance, locking, tenderness, and pain.  He further reported flare-ups as often as once per day and lasting up to 24 hours, with additional limitation of motion and difficulty standing for long periods of time.  

When considering the Veteran's overall disability picture, the evidence does not reflect that the evidence at the time the reduction was effectuated in November 2010 was sufficient to show actual improvement of the Veteran's right knee limitation of extension and instability under the ordinary conditions of life and work.  One knee examination with objective results within normal limits but subjective complaints remaining the same with complaints of very frequent flare-ups is not sufficient to show actual improvement in the Veteran's ability to function.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that restoration of the 30 percent disability rating for limitation of extension of the right knee and the 20 percent disability rating for instability of the right knee from February 1, 2011, is warranted.

Turning to the question of entitlement to disability ratings in excess of 30 percent for limitation of extension of the right knee and 20 percent for instability of the right knee, the Board notes that, in order to obtain higher ratings, the evidence would need to show extension limited to more than 20 degrees or severe instability.  

Upon review, the Board finds increased disability ratings are not warranted.  As noted above, the February 2010 VA examination did not show extension limited by more than 20 degrees or severe instability.  A December 2010 VA treatment record shows that the Veteran complained of right knee pain and difficulty standing, but did not show more severe limitation of extension or instability.  

In April 2011, the Veteran complained of popping and grinding in the knee, as well as giving way.  An April 2011 treatment record reflected extension to 0 degrees and flexion limited by 15 to 20 degrees.  In August 2011, the Veteran again stated that he frequently felt popping and grinding in the knee as well as giving way when he walked which resulted in falls.  He further described experiencing pain with moving the knee and stated that he felt his knee was worsening rather than improving.  

Upon VA examination in March 2016, while ranges of motion were at first noted to be to 100 degrees of flexion and to 15 degrees of extension, ankylosis between 10 and 20 degrees was also described.  The Veteran could perform repetitive-use testing with no additional functional loss or reduction in range of motion.  The Veteran complained of painful flare-ups and difficulty getting up after squatting down.  The VA examiner could not determine if any additional limitation of motion would occur after repetitive use or during flare-ups as the examination was not performed during either circumstance.  There was a slight reduction in muscle strength, but no atrophy.  Joint stability testing revealed normal results, but the examiner noted a history of moderate recurrent subluxation.  As a result of the ankylosis found upon testing, a 40 percent disability rating was assigned pursuant to Diagnostic Code 5256.  However, the Board herein reinstates the Veteran's previous rating, which provides a greater benefit to the Veteran than the currently assigned 40 percent rating; the reinstated rating may not be reduced by the Board despite differing examination results.  

As extension limited to more than 20 degrees and severe subluxation or instability were not demonstrated at any time, the Board cannot find that increased ratings are warranted.  

While, as noted above, the Veteran has not appealed the rating assigned with respect to painful flexion, the Board finds the record does not show compensable limitation of flexion at any point and, as such, a higher rating is not warranted with respect to Diagnostic Code 5260.  The record also does not show that the Veteran had ankylosis at any point prior to the March 2016 examination, or ankylosis more severe than between 10 and 20 degrees at any point.  Furthermore, the evidence did not demonstrate dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 are not for application.  38 C.F.R. § 4.71a.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

The Board notes that the Veteran's representative has contended that the schedular evaluation may be inadequate and has requested consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, these disabilities manifested primarily as pain, limitation of motion, and instability.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups), limited motion, and instability, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.
The Board acknowledges that the Veteran reported using a cane.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of a cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a cane and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's right knee disabilities and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, while the Veteran's representative suggested that the Veteran's right knee disability caused interference with employment, the Veteran does not contend and the record does not suggest that he is unemployable due to his right knee disability.  Accordingly, a claim for a total disability rating based on unemployability due to the right knee disability has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of 30 percent for limitation of extension of the right knee and 20 percent for instability of the right knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).














      (CONTINUED ON NEXT PAGE)
ORDER

The claim for restoration of a 30 percent disability rating for limitation of extension of the right knee, effective February 1, 2011, is granted.

The claim for restoration of a 20 percent disability rating for instability of the right knee, effective February 1, 2011, is granted.

Entitlement to a disability rating in excess of 30 percent for limitation of extension of the right knee is denied.

Entitlement to a disability rating in excess of 20 percent of instability of the right knee is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


